Citation Nr: 1533795	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13 27-397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.

3.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in which the RO denied entitlement to service connection for diabetes mellitus; blepharitis with dry eye syndrome nuclear sclerotic cataract, bilateral eyes (claimed as a bilateral eye condition); and a respiratory condition.  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln, Nebraska RO in March 2014.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he was not exposed to an herbicide agent (to include Agent Orange) during service.

2.  Diabetes mellitus was not present until years after service and is not etiologically related to service.

3.  The Veteran does not currently have a respiratory disability.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A respiratory disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a September 2012 letter, prior to the date of the issuance of the appealed February 2013 rating decision.  The September 2012 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of a December 2012 VA examination.  The examination reports reflect that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the December 2012 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed diabetes mellitus disability.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no credible evidence that the Veteran's diabetes mellitus manifested in service, within one year of service or was otherwise related to service.  Thus remand for a VA examination is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, to include the Veteran's March 2014 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter.  The Veterans Law Judge inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include diabetes mellitus may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as diabetes mellitus is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Herbicide Exposure

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 3.307(a) (6) (iii), 3.313(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309(e) , including type II diabetes mellitus, shall be service-connected if the requirements of 38 U.S.C.A. § 1116 , 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. §3.307(a) (6) (ii).

In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to a presumption of service connection for disabilities claimed as due to exposure to herbicides, including Agent Orange. Haas, 525 F.3d at 1193-94; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-90; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97. 'Inland waterways' are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam 'brown water' Navy operated.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

According to VA's internal development procedures, the presumption of herbicide exposure may apply to service on a deep-water or "blue water" vessel if the evidence shows that it operated temporarily on the inland waterways of Vietnam.  Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service) (hereinafter Training Letter 10-06).  Alternatively, in-country service may be established if the evidence shows that the ship docked to the shore or a pier, and the veteran submits a credible lay statement that he personally went ashore.  Id.

The Board notes that it has been VA's interpretation of § 3.307(a) (6) (iii) that service aboard a ship that anchored temporarily in an open deep water harbor or port is not by itself sufficient to establish in-country service for the herbicide exposure presumption.  See Id.  In this regard, such open water ports as Da Nang Harbor, Cam Ranh Bay, and Vung Tau have been considered extensions of ocean waters and not inland waterways.  Id.  However, in a recent precedential decision, the United States Court of Appeals for Veterans Claims (Court) held that VA's current designation of Da Nang Harbor as outside the scope of Vietnam's inland waterway system was arbitrary and inconsistent.  Gray v. McDonald, No. 13-3339 (Vet. App. April 2015).  The Court did not hold that Da Nang Harbor must be considered an inland waterway, but instead remanded the case for VA to "reevaluate its definition of inland waterways . . . in a manner consistent with the regulation's emphasis on the probability of exposure."  Id. 

Notably, in this case the Veteran has specifically testified that he had not set foot in Vietnam.  Rather, he was stationed aboard a vessel that had allegedly docked or anchored in Da Nang Harbor.  The Board notes that the Director of Compensation Service (CS), subsequent to the Gray decision, explained the rationale for the previous determination that Da Nang Harbor is not an inland waterway.  The Director explained that Da Nang Harbor offered wide open access to ocean-going ships, with a deep water channel that was contiguous with the South China Sea.  Additionally, there was no historical evidence of extensive Agent Orange aerial spraying in the Da Nang area so the potential for Agent Orange exposure was minimal.  See M21-1, Part IV, Subpart ii, 1.H.1.d.  The Board agrees with the reasoning presented by the Director of Compensation Service and concludes that Da Nang Harbor was not an inland waterway.  Therefore, the Board does not concede the Veteran's exposure to herbicides while in active service.  38 U.S.C.A. §1116(a) (1); 38 C.F.R. § 3.307(a) (6).

Accordingly, presumptive service connection for diabetes mellitus due to exposure to herbicides in active service is not applicable to this case.  

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

I.  Type II Diabetes

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for diabetes mellitus is not warranted.

The Veteran's service treatment records are negative for complaints or diagnoses of diabetes mellitus.  A June 2012 private treatment report noted that the Veteran, who was 68 years old at the time, had been diagnosed with diabetes mellitus at age 50.  

The Veteran claims that his current type II diabetes is a result of herbicide exposure during his active service.  However, as noted above, the Board does not concede the Veteran's exposure to herbicides while in active service and presumptive service connection for diabetes mellitus due to exposure to herbicides in active service is therefore not applicable to this case.  

Regarding service connection on a direct basis, it is undisputed that since his separation from service, the Veteran has been diagnosed with diabetes mellitus.  Accordingly, as there is a current diagnosis of diabetes mellitus, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including diabetes mellitus, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In this instance however, service connection for diabetes mellitus on a presumptive basis is not warranted as the record does not show evidence of diabetes mellitus within one year of the Veteran's separation from active duty.  In this regard, the June 2012 private treatment report indicated that the Veteran was first diagnosed with diabetes at age 50.  Accordingly, the first evidence of diabetes mellitus reportedly occurred in approximately 1994 which was 28 years after the Veteran's separation from service.  Accordingly, service connection for diabetes mellitus on a presumptive basis is not warranted.  

Regarding service connection on a direct basis, the Board notes that the Veteran's service treatment records are negative for complaints or treatments of a diabetes mellitus disability.  

Again, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of diabetes mellitus disability and he was not diagnosed with diabetes mellitus until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a diabetes mellitus disability and the Veteran's service and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of diabetes mellitus disability, does not demonstrate diabetes mellitus manifested to a compensable degree within one year of separation.  Additionally there is no evidence that a diabetes mellitus disability is related to the Veteran's service.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

II.  Respiratory Disability

The Veteran asserts that he had asbestos exposure as a result of his in-service work as a fireman and welder.  The Board finds that his duties both a fireman and welder likely exposed him to asbestos related material.  Accordingly, in-service asbestos exposure is established.

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims. However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure. 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a). 

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).   Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00. 

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses of a lung disability.

The Veteran underwent a VA examination in December 2012.  The examiner indicated that the Veteran did not now have, or had ever been diagnosed with a respiratory condition.  It was noted that the Veteran was claiming that he has a pulmonary respiratory condition due to asbestos exposure in service.  He reported that for the past 5 to 6 years he had some shortness of breath but he did not report significant dyspnea.  He did not describe any ongoing or significant chest pains.  He reported occasional wheezing but was not on medication, treatment or therapy.  The Veteran reported that he had not been diagnosed with any specific pulmonary or respiratory condition related to his previous asbestos exposure.  Furthermore, he reported that he had not been diagnosed with any chronic pulmonary or respiratory condition such as asthma, fibrosis, emphysema, chronic obstructive pulmonary disease (COPD).  His overall condition was stable.  He denied any infectious diseases of the lungs requiring antibiotics.  He reported no periods of incapacity or time lost from work in the past year secondary to any pulmonary or respiratory condition.  A chest x-ray revealed a normal chest.  A pulmonary function test (PFT) demonstrated a normal pattern of volume loop, a normal spirometry pattern and lung volumes that were normal.  Diffusion capacity was minimally limited.  The examiner noted that while asbestos exposure can cause a number of conditions, at present, there was no objective evidence that the Veteran had asbestos related pulmonary disease of any kind.  Presently, there was no evidence that the Veteran had any pulmonary or respiratory disease or condition that was in any way, caused by, related to or aggravated by asbestos possibly incurred in military service.  In rendering this opinion, the examiner considered the evidence within the Veteran's medical documentation as well as current examination findings, x-ray results and PFT results.

While the Veteran contends that he suffers from a respiratory disorder as a result of his presumed exposure to asbestos in-service, the Board finds that service connection is not warranted for a respiratory disability as the persuasive medical evidence demonstrates that the Veteran has not had a diagnosis of a respiratory disability at any time during the appeal.  

Service treatment records do not include a diagnosis of or treatment for a respiratory disability or an asbestos-related lung disorder to include asbestosis.

Additionally, there are no treatment records that provide a current diagnosis of any lung disorder and the December 2012 VA examiner specifically determined that the Veteran did not currently now have, or had ever had, a respiratory disability.

The Board has reviewed all of the Veteran's VA treatment records, and has found no indication that the Veteran has ever been diagnosed with a respiratory disability.  While statements and testimony from the Veteran reflect his continued assertion that he has a respiratory disability, none of the medical evidence supports his opinion, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of, any such opinion.  In this regard, the Board ultimately places more weight on the medical opinions and clinical findings of record on the matter of whether the Veteran has a current respiratory disability.

As the record contains no competent diagnosis of a respiratory disability, the Board's consideration of entitlement to service connection for a respiratory disability fails on this basis alone. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a respiratory disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for a respiratory disability must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

Absent evidence of a current respiratory disability diagnosis, the Board concludes that the claim of entitlement to service connection for a respiratory disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

III.  All Disabilities

The Board again notes the Veteran's contentions regarding the nature and etiology of his claimed diabetes mellitus and respiratory disabilities, as well as the evidence submitted by him and his representative, contending that his claimed disabilities are related to service.

To the extent that the Veteran himself contends that a medical relationship exists between his current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that diabetes mellitus and respiratory disabilities are not disabilities subject to lay diagnosis.  While some symptoms of the disorders may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding their existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed diabetes mellitus and his service and that he has a current respiratory disability related to inservice asbestos exposure are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure is denied.

Entitlement to service connection for a respiratory disability, to include as due to herbicide exposure is denied.




REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for an eye disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran contends that his eye disability was the result of an in-service injury that occurred when he was welding.  He testified that his eyes began burning while in service due to a thermal crack in the shield that was designed to protect his eyes.

Service treatment records show that the Veteran received treatment in January 1965 for burning in both of his eyes.

The Veteran underwent a VA examination in December 2012.  The Veteran gave a history of a welding related injury while in the Navy after which he experienced decreased vision for 2 days and then slowly it returned to baseline.  The examiner noted that the Veteran had presbyopia which was age related and not related to diabetes.  He also had diabetes mellitus without diabetic retinopathy as well as blepharitis which was not related to diabetes.  He also had dry eye syndrome and nuclear sclerotic cataracts which was age-related.  

Additionally, a private physician in September 2013 provided diagnoses of mild blepharitis, dry eyes and minimal nuclear sclerosis.

While both the December 2012 VA examiner and September 2013 private physician indicated that the Veteran had current eye disabilities, neither provided an opinion regarding the etiology of the disabilities.  Significantly, while the December 2012 VA examiner opined that the Veteran's eye disabilities were not related to his diabetes, he did not specifically indicate whether the eye disabilities either began during service or were otherwise caused by the Veteran's active duty service.  

When considering that the Veteran worked as a welder during service and had a documented incident of an in-service injury to his eyes, the Board finds that the December 2012 VA examination is inadequate and does not permit the Board to determine whether the Veteran's eye disability is related to his active duty service.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for an eye disability, and that further medical opinion in connection with this claim are warranted.  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the same examiner who conducted the December 2012 VA examination if possible, to review the claims folder and determine whether the Veteran's eye disabilities are related to his active duty service.  If the December 2012 examiner is unavailable, the file should be referred to another similarly qualified medical professional. 

The examiner should furnish an opinion as to whether it is as likely as not (i.e., a 50 percent or better probability) that the eye disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  

The examiner should fully describe the objective findings that support his or her conclusions.  The claims folder should be made available to the examiner in conjunction with the opinion request, and the examiner must indicate on the report that such a review was undertaken.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

2.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


